United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-1286
                                  ___________

Michael R. Williams,                       *
                                           *
              Plaintiff - Appellant,       *
                                           *
        v.                                 *
                                           *
Correctional Medical Systems,              *
Healthcare providers of Moberly            *
Correctional Center; Unknown               *
Kundson, Dr.; David D. Scherr, Dr.,        *
is sued in his individual & official       *
capacities; Kevin Martin, Dr., is sued     *
in his individual & official capacities;   *
Gerald Jorgenson, Healthcare               *
Administrator at MCC, is sued in           * Appeal from the United States
his individual & official capacities;      * District Court for the
James A. Gammon, Superintendent;           * Eastern District of Missouri.
Teresa Thorngburg, Supt. MCC; Dora *
B. Schriro, Dept. Director all             *
representing the DOC sued in their         *
individual & official capacities; Ralf     *
Salke, the MCC regional administrator; *
Randall Treadwell, the CMS regional        *
medical director; Julie Muller, a CMS *
regional medical manager; Unknown          *
Langland; Unknown Williamson, a            *
MCC doctor; Unknown Wayne, a               *
MCC doctor; L. Hampton, a MCC              *
doctor; Warren Stark, a MCC doctor,        * [UNPUBLISHED]
                                           *
              Defendants - Appellees.      *
                                      ___________
                          Submitted: January 29, 1998
                              Filed: February 6, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

    Michael R. Williams, a Missouri inmate, appeals the
district court&s1 28 U.S.C. § 1915(e)(2)(B) dismissal of
his 42 U.S.C. § 1983 action.     Williams brought claims
against the defendants alleging deliberate indifference
to medical needs. Upon a careful review of the record
and Williams&s brief, we conclude that the district
court&s decision was correct. We deny all of Williams&s
pending motions.

    Accordingly, the judgment of the district court is
affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George F. Gunn, Jr., United States District Judge for the Eastern
District of Missouri.

                                          -2-